DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Remarks 
Claims 1-7 and 9 are as previously presented. Claim 8 has been amended. Claims 10-14 have been canceled. Claims 1-9 are currently examined. 
Status of Objections and Rejections 
The rejections as set forth within the previous office action are being maintained. Please see response to arguments below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk (US 2015/0099211), and further in view of Wallin (US 2002/0187389).
As to claim 1, Bierschenk discloses a method comprising: infiltrating a solution ([0039]; a SOFC wherein at least one electrode has been infiltrated with a promoter using liquid phase infiltration) containing a solute ([0033]; mixed by ball milling in ethanol (or other easily evaporated solvent), also see claim 3) into a solid oxide fuel cell (SOFC) layer to produce a primary SOFC layer ([0039], a SOFC wherein at least one electrode has been infiltrated with a promoter using liquid phase infiltration. This infiltration can occur either before the formation of the fuel cell or after the formation of the fuel cell; [0041], different types of liquid phase 24 h, followed by drying at 80° C for overnight); cooling the dry primary SOFC layer to room temperature ([0032], [0034], quenched (i.e. fast cooling) in air to room temperature) to produce a cooled primary SOFC layer ([0029], In the current SOFC the electrolyte can be any electrolyte known to those skilled in the art. In one embodiment the electrolyte comprises a porous BZCYYb as the backbone and carbonate as the secondary phase within the pores of; [0033], the BZCYYb powder was prepared by solid-state reaction, but other methods could also be used. Stoichiometric amounts of high-purity barium carbonate, zirconium oxide, cerium oxide, ytterbium oxide and yttrium oxide powders (all from Sigma-Aldrich® Chemicals) were mixed by ball milling in ethanol (or other easily evaporated solvent) for 24 h, followed by drying at 80° C for overnight and calcinations at 1100° C. in air for 10 h. The calcinated powder was ball milled again, followed by another calcination at 1100° C. in air for 10 h); heating the cooled primary SOFC layer, to a temperature greater than about 500 °C then quenching to a temperature ([0034], The resulted BZCYYb powder and the carbonate obtained above were mixed at weight ratio of 75:25 and thoroughly ground again for one hour. The mixture was then heated to 680° C. for 60 minutes until only the carbonate melted and wet the BZCYYb grain boundaries in the mixture. Next, it was quenched (i.e. fast cooling) in air to room temperature. The quenched mixture was ground again to get the composite electrolyte 24 h, followed by drying at 80° C. for overnight and calcinations at 1100° C. in air for 10 h; [0034] it was quenched (i.e. fast cooling) in air to room temperature).  Bierschenk is silent to a rate less than about 5 °C/min. Wallin discloses cooling rate less than about 5 °C/min ([0047]-[0048], cooled sintering temperature to 1,000 °C  at 2 °C per minute). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the cooling rate from Wallin within the SOFC of Bierschenk to apply coating to the surface ([0020], Wallin; Next, a coating of a mixture of YSZ, PrMnO[0020] 3 and graphite was applied to the face of the disk which was previously coated with YSZ. The YSZ/PrMnO3/graphite mixture was prepared by sonicating for 4 minutes a suspension of 1.8 g YSZ (Tosoh TZ-8Y), 1.8 g PrMnO3, and 1.5 g of graphite (Alfa, −325 mesh size) in 22 mL of absolute ethanol. After drying for about 2 hours, the disk was fired according to the following schedule: heat from room temperature to 300° C. in 1:10 (1 hour 10 minutes), 300° C. to 750° C. in 5:00, 750° C. to 800° C. in 1:30, 800° C. to 1200° C. in 2:30, 1200° C. to 1225° C. in 3:00, cool 1225 to 1000° C. in 2:00, 1000° C. to 500° C. in 2:30, then furnace cool from 500° C. to room temperature (RT)) and 
As to claim 2, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is a cathode layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration, also see [0027], [0043] and claim 6 of Bierschenk). 
As to claim 3, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is an anode layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration, also see [0025], and claim 5 of Bierschenk). 
As to claim 4, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is an electrolyte layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration. In addition, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to also use the method on the electrolyte layer given a finite number of options, see MPEP 2143). 
As to claim 6, Bierschenk as modified by Wallin discloses wherein, the dry primary SOFC layer is cooled at a rate from about 1 °C/min to about 5 °C/min ([0047]-[0048], Wallin; 2 degrees Celsius per minute). 
As to claim 7, Bierschenk as modified by Wallin discloses wherein, the cooled primary SOFC layer is heated to a temperature from about 600 °C to about 800 °C ([0034], Bierschenk; The resulted BZCYYb powder and the carbonate obtained above were mixed at weight ratio of 
As to claim 8, Bierschenk as modified by Wallin discloses wherein, the solute is PrCoO3 ([0027], Bierschenk; In one embodiment of the SOFC the cathode is typically porous to allow the oxygen reduction to occur. Any cathode material known to those skilled in the art can be used; One example of the cathode materials that are typically used include perovskite-type oxide with a general formula of ABO3. In this embodiment the A cations are typically rare earths doped with alkaline earth metals including… Pr… The B cations can be metals such as… Co, [0042]; infiltration can be with the group… Pr). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk as modified by Wallin as applied to claim 1 above, and further in view of Isaka (US 2015/0004517).
As to claim 5, Bierschenk as modified by Wallin is silent to wherein, the primary SOFC layer is dried in an oven at a temperature about 90 °C. Isaka discloses the primary SOFC layer is dried in an oven at a temperature about 90 degrees Celsius ([0212], assembled up through step S14 is placed into drying oven 116, and the temperature inside drying oven 116 is maintained at approximately 80° C. for approximately 60 minutes). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the approximate oven temperature within Isaka with the SOFC of Bierschenk for solvent elimination  and hardening ([0211]-[0212; Figures 28-30 are diagrams explaining the solvent elimination and hardening step according to this variant example, Figure 28 is a diagram showing a first solvent elimination and hardening step; figure 29 is a diagram showing a second solvent elimination and hardening step in this variant example… the manufacturing method of . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk as modified by Wallin as applied to claim 1 above, and further in view of Badding (US 2002/0102450).
As to claim 9, Bierschenk as modified by Wallin is silent to wherein, the method to produce an infiltrated SOFC layer is repeated. Badding discloses a method to produce an infiltrated SOFC layer that is repeated ([0096], the anode is infiltrated with a nickel precursor in the form of a 0.5 M solution of nickel nitrate by repeated (10×) applications of the nitrate solution to the anode). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the repeating step from Badding within the SOFC of modified Bierschenk to enhance the catalytic activity of the anode ([0096], Badding; Prior to constructing the cell, the electrode selected to function as the anode of the cell is first treated to enhance its catalytic activity toward hydrogen dissociation. For that purpose, the anode is infiltrated with a nickel precursor in the form of a 0.5 M solution of nickel nitrate by repeated (10×) applications). 
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
The applicants arguments are directed to the instant claimed cooling rate of “a rate less than about 5 oC/min.” The examiner agrees that Bierschenk is silent to the instant claimed cooling rate. Therefore, the examiner has used Wallin to cure the decency. 
The applicant points out that Wallin discloses a cooling rate of 2 oC/min ([0047]) however, the applicant argues that the cooling rate is directed to temperatures of 1,000 degrees Celsius or more and further states that Wallin within the table shows a cooling rate of 8 oC/min or more for temperatures lower than 1,000 degrees Celsius ([0047], Wallin). The applicant then takes the stance that Wallin teaches away from the instant claimed invention. The examiner agrees with the applicant in regards to the information disclosed by Wallin. However, then examiner disagrees that Wallin teaches away from the instant claimed invention. Wallin is within the same field of endeavor as Bierschenk. Wallin discloses that a cooling rate if 2 oC/min is a known cooling rate. The examiner stated it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cooling rate of Wallin as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). Thus, Wallin and Bierschenk are within the same field of endeavor and the cooling rate of Wallin is a known cooling rate. Wallin does not disclose any negative impacts of using the cooling date below 1,000 degrees Celsius thus Wallin does not teach away from using the cooling rate below 1,000 degrees Celsius. Therefore, the examiner maintains the rejection.
Furthermore, even assuming that the cooling rate of 8 oC/min of Wallin should be used, the instant claimed invention says about 5 oC/min. Thus, 8 oC/min is about 5 oC/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). Therefore, the examiner maintains the rejection. 
Lastly, the applicant has not shown any criticality or unexpected results for the instant claimed cooling rate. Therefore, the examiner maintains the rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724